DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This instant application No. 16/463473 has claims 26-50 pending.  
Claims 1-25 have been cancelled.
New claims 26-50 have been cancelled. 

Title Objection
An objection has been made to the title for a grammatical error. Please see suggested fix below: 
ACCELERATING PARA-VIRTUALIZATION NETWORK 

Oath/Declaration
The Applicant’s oath/declaration received on November 2, 2020 has been reviewed and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Priority
Applicant did claim for priority to a 371 filing of PCT/CN2016/111463 on December 22, 2016. The effective filing date of this application is December 22, 2016.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submission of the Information Disclosure Statements dated 23 May 2019 and 17 August 2020 are acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the Examiner is attached to the instant Office action.

Drawings
The drawings, as received on May 23, 2019, are acceptable for examination purposes.

Claim Objections
Claims 26, 31, 33, 41, 46, and 48 have been objected to for the following reason: minor informalities. 
Claim 26 – grammatical error
(New) An electronic apparatus for accelerating a para-virtualization network interface, the electronic apparatus comprising: 
a descriptor hub configured to perform  bi-directional communication with a guest memory accessible by a guest and with a host memory accessible by a host, wherein the guest comprises a plurality of virtual machines and the host comprises a plurality of virtual function devices, the virtual machines communicatively coupled to the electronic apparatus through a central processing unit, the communication based on para-virtualization packet descriptors and network interface controller virtual function-specific descriptors; 
a device association table communicatively coupled to the descriptor hub and to store associations between the virtual machines and the virtual function devices; and 

Claims 31, 33, 41, 46, and 48 – use of Rx/Tx obfuscates the claim scope
31. (New) The electronic apparatus of claim 26, comprising a virtual function driver in bi-directional communication with the descriptor hub, the virtual function driver to initialize the virtual function devices and to fill packet receive and transmit descriptors with memory pointers pointing to corresponding receive and transmit packet buffers in the guest memory.  
33. (New) The electronic apparatus of claim 32, comprising a virtual function driver in bi-directional communication with the descriptor hub, the para-virtualization network interface controller (NIC) device backend to identify memory regions to the virtual function driver to initialize receive and transmit descriptors on the virtual function devices.
41. (New) The method of claim 36, comprising initializing the virtual function devices and filling packet receive and transmit descriptors with memory pointers pointing to corresponding receive and transmit packet buffers in the guest memory, the initializing and filling being performed by a virtual function driver in bi-directional communication with the descriptor hub.
46. (New) The system of claim 42, wherein the virtual function driver is to initialize the virtual function devices and to fill packet receive and transmit descriptors with memory pointers pointing to corresponding receive and transmit packet buffers in the guest memory.
48. (New) The system of claim 47, wherein the para-virtualization network interface controller (NIC) device backend is to identify memory regions to the virtual function driver to initialize receive and transmit descriptors on the virtual function devices.


Claim Interpretations
The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Independent claim 26 is initially assessed, in order to determine whether they invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“(New) An electronic apparatus for accelerating a para-virtualization network interface, the electronic apparatus comprising: 
a descriptor hub configured to perform bi-directionally communication with a guest memory accessible by a guest and with a host memory accessible by a host, wherein the guest comprises a plurality of virtual machines and the host comprises a plurality of virtual function devices, the virtual machines communicatively coupled to the electronic apparatus through a central processing unit, the communication based on para-virtualization packet descriptors and network interface controller virtual function-specific descriptors; 
a device association table communicatively coupled to the descriptor hub and to store associations between the virtual machines and the virtual function devices; and 
an input-output memory map unit (IOMMU) to perform direct memory access (DMA) remapping and interrupt remapping.” – in claim 26.
Pertaining to the three-prong test: 
(1)          Each of the claims recite language of a “hub”, “table”, and “unit”, each of which are used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) 
(2)          Functional language of claim 26 is then listed as follows:
               “a descriptor hub configured to perform bi-directionally communication with a guest memory accessible by a guest and with a host memory accessible by a host”, 
               “a device association table communicatively coupled to the descriptor hub and to store associations between the virtual machines and the virtual function devices”, and 
               “an input-output memory map unit (IOMMU) to perform direct memory access (DMA) remapping and interrupt remapping”.
(3)          With respect to each of these units, the claim language lacks sufficient structure. No elements of the language indicate tangible structure. The elements also do not provide any words with common meaning to imply structure. And finally, none of the words recite specialized functionality that can only 
               In conclusion, claim 26 invokes interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 26 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
Claim limitations reciting each instance of a “hub”, “table”, and “unit” have been interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder coupled with functional verbs without reciting the sufficient structure that achieves the function.  
The words “hub”, “table”, and “unit” are components within an apparatus or system that, in plain language, are not tangible elements that perform the functional steps. Therefore, the elements are not modified by sufficient structure.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the claims has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the features correspond to disclosure in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation – see claimed elements below along with corresponding Applicant’s specification paragraphs: 
 For “a descriptor hub configured to perform bi-directionally communication with a guest memory accessible by a guest and with a host memory accessible by a host” – see Paragraphs [0019, 0054]
For “a device association table communicatively coupled to the descriptor hub and to store associations between the virtual machines and the virtual function devices” – see Paragraphs [0027, 0055]
an input-output memory map unit (IOMMU) to perform direct memory access (DMA) remapping and interrupt remapping” – see Paragraphs [0019, 0056]
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Dependent claims 27 and 30-35 are further invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph for reasons listed below: 
Claim 27 recites “wherein the communication performed by the descriptor hub comprises translations of the para-virtualization packet descriptors and network interface controller virtual function-specific descriptors”. 
With a three-prong test, these elements recite units with functional language that are not modified by sufficient structure. 
Therefore, this claimed subject matter further invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For the structure and algorithm of this feature – see Applicant specification, Paragraph [0022].
Claim 30 recites “wherein the input-output memory map unit (IOMMU) is to perform direct memory access (DMA) remapping and interrupt remapping for the guest memory and the host memory”. 
With a three-prong test, these elements recite units with functional language that are not modified by sufficient structure. 
Therefore, this claimed subject matter further invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For the structure and algorithm of this feature – see Paragraphs [0019, 0056].
Claim 31 recites a “virtual function driver in bi-directional communication with the descriptor hub, the virtual function driver to initialize the virtual function devices and to fill packet Rx/Tx descriptors with memory pointers pointing to corresponding Rx/Tx packet buffers in the guest memory”. 
With a three-prong test, these elements recite units with functional language that are not modified by sufficient structure. 
Therefore, this claimed subject matter further invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For the structure and algorithm of this feature – see Paragraph [0019].
Claim 32 recites a “para-virtualization network interface controller (NIC) device backend in bi-directional communication with the descriptor hub, the para-virtualization network interface controller (NIC) device backend to interact with the virtual machines for packet input/output (I/O) based on receive (Rx) and transmit (Tx) queue pairs residing in the guest memory”. 
With a three-prong test, these elements recite units with functional language that are not modified by sufficient structure. 

For the structure and algorithm of this feature – see Paragraphs [0018, 0029, 0037].
Claim 33 recites a “virtual function driver in bi-directional communication with the descriptor hub, the para-virtualization network interface controller (NIC) device backend to identify memory regions to the virtual function driver to initialize Rx/Tx descriptors on the virtual function devices”. 
With a three-prong test, these elements recite units with functional language that are not modified by sufficient structure. 
For the structure and algorithm of this feature – see Paragraph [0029, 0034].
Claim 34 recites a feature “wherein the descriptor hub is to search identifications of the virtual function devices in the device association table to identify the associated virtual machines”. 
With a three-prong test, these elements recite units with functional language that are not modified by sufficient structure. 
For the structure and algorithm of this feature – see Paragraph [0033, 0037].
Claim 35 recites a feature “wherein the electronic apparatus lacks a central processing unit”. 
With a three-prong test, these elements recite units with functional language that are not modified by sufficient structure. Therefore, this claimed subject matter further invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For the structure and algorithm of this feature – see Paragraph [0053, 0067, 0097].


Dependent claims 28-29 however do not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph for reasons listed below: 
Claim 28 recites that elements of the apparatus comprise a field programmable gate array or an application-specific integrated circuit, both of which are tangible well-known elements of hardware structure.
Claim 29 recites that a well-known hypervisor initializes or starts up execution of the device association table and IOMMU. This hypervisor has a property of being communicatively coupled to the virtual machines and to the central processing unit.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 26-31, 34, 36-46, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Davda et al. (Pub. No. US2014/0281055; hereinafter Davda) in view of Nair (Pub. No. US2015/0220354; hereinafter Nair).
Regarding claims 26 and 36, Davda discloses the following: 
(New) An electronic apparatus for accelerating a para-virtualization network interface, the electronic apparatus comprising: 
a descriptor hub configured to perform bi-directionally communication with a guest memory accessible by a guest and with a host memory accessible by a host, wherein the guest comprises a plurality of virtual machines and the host comprises a plurality of virtual function devices, the virtual machines communicatively coupled to the electronic apparatus through a central processing unit, the communication based on para-virtualization packet descriptors and network interface controller virtual function-specific descriptors; 
(Davda discloses a descriptor hub, e.g. “address translation logic 205” [0049], configured to perform bi-directionally communication [0028-0029, 0069] with a guest memory accessible by a guest – see “guest physical memory address space” [0003] – and with a host memory accessible by a host – see “host's physical memory” [0003], wherein the guest comprises a plurality of virtual machines [0025, 0028, 0033] and the host comprises a plurality of virtual function devices such as queues for performing I/O operations [0026], e.g. “some virtual processing environments may use rings (or queues) of descriptors to index the buffers in memory. In such examples, the IOMMU may be used to perform DMA read operations to retrieve the descriptors from memory, which may involve performing a second address translation in addition to the address translation associated with accessing the buffer indexed by a particular descriptor” [0026], the virtual machines communicatively coupled to the electronic apparatus through a central processing unit [0069-0070, 0085], the communication based on para-virtualization [0045] packet descriptors [Abstract; 0054, 0064] and network interface controller virtual function-specific descriptors, e.g. “receive and transmit descriptor rings” [0046])
For further evidence of bi-directionally communicating, the following is citation is provided: 
“For example, the example virtual processing environment 100 of FIG. 1 includes example memory 120 (e.g., system memory) that is in communication with the host processor 105 via the system bus 115, and an example NIC 125 that is in communication with the host processor 105 via the system bus 115, an example external interface bus 130, and an example chipset 135” [0028]
“The chipset 135 of the illustrated example can be implemented by, for example, a bus bridge, such as a PCI bridge, and/or any other logic, circuitry, etc., for interconnecting the system bus 115 and the external interface bus 130” [0029]; see also [0030, 0034-0035])
a device association table communicatively coupled to the descriptor hub and to store associations between the virtual machines and the virtual function devices; and 
(Davda discloses a device association table or IOTLB [0050] communicatively coupled to the descriptor hub or address translation logic [0049] and to store associations/mappings between the virtual machines [0046, 0050, 0053] and the virtual function devices [0050, 0052])
an input-output memory map unit (IOMMU)
(Davda discloses an IOMMU [0003])
However, Davda does not disclose the following:
an input-output memory map unit (IOMMU) to perform direct memory access (DMA) remapping and interrupt remapping.  
Nonetheless, this feature would have been made obvious, as evidenced by Nair.
(Nair discloses that the input-output memory map unit (IOMMU) is to perform direct memory access (DMA) remapping/redirection and interrupt remapping/redirection, e.g. “VT-d and IOMMU took care of 
The known methods from the IOMMU of Nair can be combined with the disclosed methods of the IOMMU of Davda, in order to yield a better, more improved IOMMU. 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Davda with the teachings of Nair. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results
The predictable result would have been “better concurrency in the use of the device” [0018 – Nair].
Regarding claims 27 and 37, Davda in view of Nair discloses the following: 
wherein the communication performed by the descriptor hub comprises translations of the para-virtualization packet descriptors and network interface controller virtual function-specific descriptors.  
(Nair teaches that the communication performed by the descriptor hub comprises translations of the para-virtualization packet descriptors or DGC context descriptors [0072, 0077, 0087] and network interface controller virtual function-specific descriptors or DHC context descriptors [0072, 0077, 0087] – see relevant citation below: 
- “The guest OS maintains a DIOV guest context (DGC) descriptor, and the host OS maintains a DIOV host context (DHC) descriptor. Both the DGC descriptor and the DHC descriptor are keyed by a global DIOV context ID to ensure that the host executes the system call in the EHAS corresponding to the guest process/thread that originate the system call. The DGC contains the information needed to accurately translate a guest process's virtual address. Before a guest thread generates a system call request, the guest thread makes sure that none of the memory management parameters has changed” [0072])
Nair suggests that a descriptor hub of Davda can perform the communication, which comprises the translations taught by Nair.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Davda with the teachings of Nair. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation.
The motivation would have been as follows: “Dynamic execution context (DEC) includes various components that allow guest processes/threads to perform remote system calls using the DIOV framework. Examples of such components include, but are not limited to: a guest process/thread, a DIOV guest context (DGC), a remote system call interface to the host kernel, a host kernel driver for DIOV, a DIOV host context (DHC), and a guest memory management agent (MMA). Each guest process has a context ID computed as a function of (domain, process_id). Each remote system call operation identifies itself with the context ID of the originating guest process” [0074 – Nair].
Regarding claims 28 and 38, Davda in view of Nair discloses the following: 
wherein the descriptor hub, the device association table, and the input-output memory map unit (IOMMU) comprise a field programmable gate array or an application-specific integrated circuit.  
(Davda discloses that the descriptor hub cited as “address translation logic 205” [0069; FIG. 2, Element 205], the device association table [0069; FIG. 2, Element 210], and the input-output memory map unit (IOMMU) “IOMMU” [0069; FIG. 1, Element 170] comprise a field programmable gate array or an application-specific integrated circuit, e.g. “could be implemented by one or more … application specific integrated circuit(s) (ASIC(s)), … and/or field programmable logic device(s) (FPLD(s), such as field programmable gate array(s) ( FPGA(s))” [0069])


Regarding claims 29 and 39, Davda in view of Nair discloses the following: 
wherein the device association table and the input-output memory map unit (IOMMU) are configured to be initialized by a hypervisor, the hypervisor communicatively coupled to the virtual machines and to the central processing unit.  
(Davda discloses the device association table within the input-output memory map unit (IOMMU) [0003, 0050] and the input-output memory map unit (IOMMU) itself are configured to be initialized by a hypervisor [0003], e.g. “In a virtual processing environment, a hypervisor, also referred to as a virtual machine monitor (VMM), abstracts the host's physical (e.g., hardware) platform and presents an abstracted, or virtual, processing platform to each of the virtual machines…At least some virtual processing environments employ an input/output memory management unit ( IOMMU) to facilitate direct memory access (DMA) operations between one or more I/O devices and the virtual memory address space that is accessible by a particular virtual machine” [0003] and “the IOMMU 170 also includes an example IOTLB 210 to cache or, in other words, store address translations determined by the address translation logic 205” [0050], the hypervisor [FIG. 1, Element 112] communicatively coupled to the virtual machines [0028] and to the central processing unit or host processor [0028])
Regarding claims 30 and 40, Davda in view of Nair discloses the following: 
wherein the input-output memory map unit (IOMMU) is to perform direct memory access (DMA) remapping and interrupt remapping for the guest memory and the host memory.  
(Nair discloses that the input-output memory map unit (IOMMU) is to perform direct memory access (DMA) remapping/redirection and interrupt remapping/redirection, e.g. “VT-d and IOMMU took care of performance issues in software device virtualization such as DMA redirection and interrupt redirection” [0016] and “VT-d or IOMMU assumes the responsibility for DMA and interrupt redirection” [0018], for the guest memory and the host memory [0009, 0015])
Nair can be combined with features from the IOMMU of Davda, thereby providing an improved IOMMU that improves overall system operation. 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Davda with the teachings of Nair. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results
The predictable result would have been enabled concurrent access [0015 – Nair], as well as close to native performance [0016 – Nair].
Regarding claim 31 and 41, Davda in view of Nair discloses the following: 
comprising a virtual function driver in bi-directional communication with the descriptor hub, the virtual function driver to initialize the virtual function devices and to fill packet Rx/Tx descriptors with memory pointers pointing to corresponding Rx/Tx packet buffers in the guest memory.  
(Davda discloses a virtual function driver in bi-directional communication with the descriptor hub [0063; FIG. 1, Elements 155 and 195], the virtual function driver to initialize the virtual function devices [0026, 0035] and to fill packet Rx/Tx descriptors with memory pointers pointing to corresponding Rx/Tx packet buffers in the guest memory [0037, 0053], e.g. “Example producer and consumer pointers 1205, 1210 of the receive descriptor ring 180, and example producer and consumer pointers 1305, 1310 of the transmit descriptor ring 185 are also initialized by the NIC driver 155 to point to the start of the respective rings 180 and 185” [0037])
Regarding claim 34, Davda in view of Nair discloses the following: 
wherein the descriptor hub is to search identifications of the virtual function devices in the device association table to identify the associated virtual machines.  


***EXAMINER’S INTERPRETATION: 
“A descriptor hub performs a step to search identifications of the virtual function devices in the device association table with the intended goal to identify the associated virtual machines”. 
Patentable weight is only given to a step to search identifications of the virtual function devices in the device association table.
However, no patentable weight is given for the feature to identify the associated virtual machines.  
(Davda discloses that the descriptor hub is to search identifications of the virtual function devices in the device association table [0049] to identify the associated virtual machines evidenced by “a virtual machine identifier” [0046], e.g. “a hierarchical structure that is traversed, or "walked," by the address translation logic 205 to perform an address translation. For example, when the IOMMU 170 intercepts a DMA operation (e.g., a DMA write or a DMA read operation) that is to access a location in memory, such as in the memory 120 of FIG. 1, the address translation logic 205 reads the guest physical memory addresses specified in the DMA operation. The address translation logic 205 then walks the address translation page tables to determine the host physical address that is mapped to the guest physical address. The determined host physical address is then used in the DMA operation to enable the correct memory location to be accessed” [0049])
Claim(s) 32 is rejected under 35 U.S.C. 103 as being unpatentable over Davda in view of Nair in view of Motika et al. (NPL titled “Virtio network paravirtualization driver: Implementation and performance of a de-facto standard” published on January 1, 2012; hereinafter Motika).
Regarding claim 32, Davda in view of Nair does not disclose the following: 
comprising a para-virtualization network interface controller (NIC) device backend in bi-directional communication with the descriptor hub, the para-virtualization network interface controller (NIC) device backend to interact with the virtual machines for packet input/output (I/O) based on receive (Rx) and transmit (Tx) queue pairs residing in the guest memory.  
Motika.
(Motika discloses a para-virtualization network interface controller (NIC) device backend [Abstract; Page 39, Left Column, 1st Paragraph; Fig. 5(b)] in bi-directional communication with the descriptor hub, the para-virtualization network interface controller (NIC) device backend to interact with the virtual machines for packet input/output (I/O) [Page 39, Left Column, Section 3.3, All Paragraphs] based on receive (Rx) [Page 39, Left Column, Section 3.3, All Paragraphs] and transmit (Tx) [Page 41, Left Column, 1st Paragraph] queue pairs residing in the guest memory, e.g. “The network driver uses two queues: one for sending and one for receiving data. Other virtio drivers, such as the disk driver, use the same queue for sending and receiving.” [Page 39, Left Column, Paragraph 3])
A para-virtualization network interface controller (NIC) device, disclosed by Motika, can be integrated within the system of Davda in view of Nair, thereby combining prior art elements of each reference, and further providing bi-directional communication between the descriptor hub of Davda in view of Nair and the para-virtualization network interface controller (NIC) device of Motika.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Davda in view of Nair with the teachings of Motika. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results.
The predictable result would have been as follows: “Guest machines that use virtio paravirtualization need to use the virtio kernel drivers, and they can run under everyVMMthat implements the virtio VMMback-end driver. The KVM implements virtio back-end drivers from version 60 on” [Page 39, Left Column, Paragraph 3 – Motika].


Claim(s) 33 is rejected under 35 U.S.C. 103 as being unpatentable over Davda in view of Nair in view of Barde (Pub. No. US2012/0084487; hereinafter Barde).
Regarding claim 33, Davda in view of Nair does not disclose the following: 
comprising a virtual function driver in bi-directional communication with the descriptor hub, the para-virtualization network interface controller (NIC) device backend to identify memory regions to the virtual function driver to initialize Rx/Tx descriptors on the virtual function devices. 
Nonetheless, this feature would have been made obvious, as evidenced by Barde.
 ***EXAMINER’S INTERPRETATION: 
“The para-virtualization network interface controller (NIC) device performs a step to identify memory regions to the virtual function driver with the intended goal to initialize Rx/Tx descriptors on the virtual function devices”. 
Patentable weight is only given to a step to identify memory regions to the virtual function driver.
No patentable weight is given to a step to a step to identify memory regions to the virtual function driver.
(Barde discloses a virtual function driver in bi-directional communication with the descriptor hub [0026-0029; FIG. 2, All Elements], the para-virtualization network interface controller (NIC) device backend [0022-0023, 0029] to identify memory regions to the virtual function driver [0030, 0033-0034], e.g. “Fast path queue memory mappings are handled within a hypervisor driver” [0030], to initialize Rx/Tx descriptors on the virtual function device [0044, 0047]) 
The disclosed virtual function driver of Barde can be combined with the descriptor hub of Davda in view of Nair, thereby combining prior art elements of each reference and further providing bi-directional communication between the descriptor hub of Davda in view of Nair and the virtual function driver of Barde.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Davda in view of Nair with the teachings of Barde. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results.
The predictable result would have been “a modified PV architecture that improves IO scalability and maintains the latency promise of VMDQ” [0030 – Barde].
Claim(s) 35 is rejected under 35 U.S.C. 103 as being unpatentable over Davda in view of Nair in view of Ching et al. (Pub. No. US2016/0299858; hereinafter Ching).
Regarding claim 35, Davda in view of Nair does not disclose the following: 
wherein the electronic apparatus lacks a central processing unit.  
Nonetheless, this feature would have been made obvious, as evidenced by Ching.
(Ching teaches that the electronic apparatus or FPGA accelerator is coupled top and separate from a central processing unit [0005, 0022, 0028; FIG. 1, Elements 15 and 20], and therefore lacks a central processing unit [0028], e.g. “Software-based processes for managing interrupt requests typically involve an interrupt request being sent from a processing core of the hardware accelerator to the CPU. The interrupt request is acknowledged, and registers of the hardware accelerator corresponding to the interrupt are read by the CPU. The CPU also writes to the registers to clear interrupt requests that have been received. Such processes may involve multiple communications between the CPU and the hardware accelerator” [0005])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Davda in view of Nair with the teachings of Ching. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation. 
Ching] and interrupt-based operations [0028 – Ching].
Claim(s) 42-46 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Davda in view of Nair in view of Motika et al. (NPL titled “Virtio network paravirtualization driver: Implementation and performance of a de-facto standard” published on January 1, 2012; hereinafter Motika).
Regarding claim 42, Davda discloses the following: 
(New) A para-virtualization computer system, comprising: 
a host comprising a plurality of virtual function devices and a host memory;  5Docket: P107325PCT-US/45631-291973 
(Davda discloses a host [0003] comprising a plurality of virtual function devices such as queues for performing I/O operations [0026], e.g. “some virtual processing environments may use rings (or queues) of descriptors to index the buffers in memory. In such examples, the IOMMU may be used to perform DMA read operations to retrieve the descriptors from memory, which may involve performing a second address translation in addition to the address translation associated with accessing the buffer indexed by a particular descriptor” [0026], and a host memory – see “host's physical memory” [0003])
a guest comprising a plurality of virtual machines and a guest memory; and 
(Davda discloses a guest [0003] comprising a plurality of virtual machines [0025, 0028, 0033] and a guest memory accessible by a guest – see “guest physical memory address space” [0003])
an interface arrangement interfacing between the host and the guest, 
(Davda discloses an interface arrangement [0005, 0018; FIG. 1, Element 125] interfacing between the host and the guest [0025-0026, 0028])
the interface arrangement comprising: 
a central processing unit; 
	(Davda discloses a central processing unit or “processor” [0094])
a hypervisor software module communicatively coupling the virtual machines to the central processing unit; and 
(Davda discloses a hypervisor software module [0070, 0085; FIG. 1, Element 112] communicatively coupling the virtual machines [0069-0070, 0085; FIG. 1, Element 110] to the central processing unit [0070; FIG. 10, Element 1012])
a para-virtualization network interface accelerator comprising a field programmable gate array, 
(Davda discloses a para-virtualization network interface accelerator comprising a field programmable gate array, e.g. “could be implemented by one or more … and/or field programmable logic device(s) (FPLD(s), such as field programmable gate array(s) ( FPGA(s))” [0069])
the para-virtualization network interface accelerator comprising: 
a descriptor hub configured to perform bi-directional communication with the guest memory and the host memory, the communication being based upon para-virtualization packet descriptors and network interface controller virtual function-specific descriptors; 
(Davda discloses a descriptor hub, e.g. “address translation logic 205” [0049], configured to perform bi-directional communication [0028-0029, 0069] with the guest memory accessible by a guest – see “guest physical memory address space” [0003] – and the host memory accessible by a host – see “host's physical memory” [0003], the communication being based on para-virtualization [0045] packet descriptors [Abstract; 0054, 0064] and network interface controller virtual function-specific descriptors, e.g. “receive and transmit descriptor rings” [0046])

“For example, the example virtual processing environment 100 of FIG. 1 includes example memory 120 (e.g., system memory) that is in communication with the host processor 105 via the system bus 115, and an example NIC 125 that is in communication with the host processor 105 via the system bus 115, an example external interface bus 130, and an example chipset 135” [0028]
“The chipset 135 of the illustrated example can be implemented by, for example, a bus bridge, such as a PCI bridge, and/or any other logic, circuitry, etc., for interconnecting the system bus 115 and the external interface bus 130” [0029]; see also [0030, 0034-0035])
a device association table communicatively coupled to the descriptor hub and to store associations between the virtual machines and the virtual function devices; 
(Davda discloses a device association table or IOTLB [0050] communicatively coupled to the descriptor hub or address translation logic [0049] and to store associations/mappings between the virtual machines [0046, 0050, 0053] and the virtual function devices [0050, 0052])
an input-output memory map unit (IOMMU) 
(Davda discloses an IOMMU [0003])
a virtual function driver in bi-directional communication with the descriptor hub; 
(Davda discloses a virtual function driver [0034] in bi-directional communication with the descriptor hub [0035, 0063; FIG. 1, Elements 155 and 195])


Davda does not disclose the following:
and an input-output memory map unit (IOMMU) to perform direct memory access (DMA) remapping and interrupt remapping.  
Nonetheless, this feature would have been made obvious, as evidenced by Nair.
(Nair discloses that the input-output memory map unit (IOMMU) is to perform direct memory access (DMA) remapping/redirection and interrupt remapping/redirection, e.g. “VT-d and IOMMU took care of performance issues in software device virtualization such as DMA redirection and interrupt redirection” [0016] and “VT-d or IOMMU assumes the responsibility for DMA and interrupt redirection” [0018], for the guest memory and the host memory [0009, 0015])
The known methods from the IOMMU of Nair can be combined with the disclosed methods of the IOMMU of Davda, in order to yield a better, more improved IOMMU. 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Davda with the teachings of Nair. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results
The predictable result would have been “better concurrency in the use of the device” [0018 – Nair].

However, Davda in view of Nair does not disclose the following:
a para-virtualization network interface controller (NIC) device backend in bi-directional communication with the descriptor hub.
Nonetheless, this feature would have been made obvious, as evidenced by Motika.
(Motika discloses that the para-virtualization network interface controller (NIC) device backend in bi-directional communication with the descriptor hub [Abstract; Page 39, Left Column, All Paragraphs; Fig. 5(b)])
Motika can be configured to be in bi-directional communication with the descriptor hub. 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Davda in view of Nair with the teachings of Motika. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results.
The predictable result would have been the following capability of a virtio backend: “The virtio back-end driver of the Qemu transfers the received packets to the receiving queue of the virtio network driver of the guest machine” [Page 39, Section 3.3, Last Paragraph – Motika].
Regarding claim 43, Davda in view of Nair in view of Motika discloses the following: 
wherein the communication performed by the descriptor hub comprises translations of the para-virtualization packet descriptors and network interface controller virtual function-specific descriptors.
(Nair teaches that the communication performed by the descriptor hub comprises translations of the para-virtualization packet descriptors or DGC context descriptors [0072, 0077, 0087] and network interface controller virtual function-specific descriptors or DHC context descriptors [0072, 0077, 0087] – see relevant citation below: 
- “The guest OS maintains a DIOV guest context (DGC) descriptor, and the host OS maintains a DIOV host context (DHC) descriptor. Both the DGC descriptor and the DHC descriptor are keyed by a global DIOV context ID to ensure that the host executes the system call in the EHAS corresponding to the guest process/thread that originate the system call. The DGC contains the information needed to accurately translate a guest process's virtual address. Before a guest thread generates a system call request, the guest thread makes sure that none of the memory management parameters has changed” [0072])
Nair suggests that a descriptor hub of Davda can perform the communication, which comprises the translations taught by Nair.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Davda with the teachings of Nair. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation.
The motivation would have been as follows: “Dynamic execution context (DEC) includes various components that allow guest processes/threads to perform remote system calls using the DIOV framework. Examples of such components include, but are not limited to: a guest process/thread, a DIOV guest context (DGC), a remote system call interface to the host kernel, a host kernel driver for DIOV, a DIOV host context (DHC), and a guest memory management agent (MMA). Each guest process has a context ID computed as a function of (domain, process_id). Each remote system call operation identifies itself with the context ID of the originating guest process” [0074 – Nair].
Regarding claim 44, Davda in view of Nair in view of Motika discloses the following: 
wherein the device association table and the input-output memory map unit (IOMMU) are configured to be initialized by the hypervisor.
(Davda discloses the device association table within the input-output memory map unit (IOMMU) [0003, 0050] and the input-output memory map unit (IOMMU) itself are configured to be initialized by a hypervisor [0003], e.g. “In a virtual processing environment, a hypervisor, also referred to as a virtual machine monitor (VMM), abstracts the host's physical (e.g., hardware) platform and presents an abstracted, or virtual, processing platform to each of the virtual machines…At least some virtual processing environments employ an input/output memory management unit ( IOMMU) to facilitate direct memory access (DMA) operations between one or more I/O devices and the virtual memory address space that is accessible by a particular virtual machine” [0003] and “the IOMMU 170 also 
Regarding claim 45, Davda in view of Nair in view of Motika discloses the following: 
wherein the input-output memory map unit (IOMMU) is to perform direct memory access (DMA) remapping and interrupt remapping for the guest memory and the host memory.
(Nair discloses that the input-output memory map unit (IOMMU) is to perform direct memory access (DMA) remapping/redirection and interrupt remapping/redirection, e.g. “VT-d and IOMMU took care of performance issues in software device virtualization such as DMA redirection and interrupt redirection” [0016] and “VT-d or IOMMU assumes the responsibility for DMA and interrupt redirection” [0018], for the guest memory and the host memory [0009, 0015])
This feature from the IOMMU of Nair can be combined with features from the IOMMU of Davda, thereby providing an improved IOMMU that improves overall system operation. 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Davda with the teachings of Nair. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results
The predictable result would have been enabled concurrent access [0015 – Nair], as well as close to native performance [0016 – Nair].
Regarding claim 46, Davda in view of Nair in view of Motika disclose the following:
wherein the virtual function driver is to initialize the virtual function devices and to fill packet Rx/Tx descriptors with memory pointers pointing to corresponding Rx/Tx packet buffers in the guest memory.
Davda discloses that the virtual function driver is to initialize the virtual function devices [0026, 0035] and to fill packet Rx/Tx descriptors with memory pointers pointing to corresponding Rx/Tx packet buffers in the guest memory [0037, 0053], e.g. “Example producer and consumer pointers 1205, 1210 of the receive descriptor ring 180, and example producer and consumer pointers 1305, 1310 of the transmit descriptor ring 185 are also initialized by the NIC driver 155 to point to the start of the respective rings 180 and 185” [0037])
Regarding claim 47, Davda in view of Nair in view of Motika disclose the following: 
wherein the para-virtualization network interface controller (NIC) device backend is to interact with the virtual machines for packet input/output (I/O) based on receive (Rx) and transmit (Tx) queue pairs residing in the guest memory.
(Motika discloses that the para-virtualization network interface controller (NIC) device backend to interact with the virtual machines for packet input/output (I/O) [Page 39, Left Column, Section 3.3, All Paragraphs] based on receive (Rx) [Page 39, Left Column, Section 3.3, All Paragraphs] and transmit (Tx) [Page 41, Left Column, 1st Paragraph] queue pairs residing in the guest memory, e.g. “The network driver uses two queues: one for sending and one for receiving data. Other virtio drivers, such as the disk driver, use the same queue for sending and receiving.” [Page 39, Left Column, Paragraph 3])
A para-virtualization network interface controller (NIC) device, disclosed by Motika, can be integrated within the system of Davda in view of Nair, thereby combining prior art elements of each reference, and further providing bi-directional communication between the descriptor hub of Davda in view of Nair and the para-virtualization network interface controller (NIC) device of Motika.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Davda in view of Nair with the teachings of Motika. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results.
Motika].
Regarding claim 49, Davda in view of Nair in view of Motika disclose the following:
wherein the descriptor hub is to search identifications of the virtual function devices in the device association table to identify the associated virtual machines. 
***EXAMINER’S INTERPRETATION: 
“A descriptor hub performs a step to search identifications of the virtual function devices in the device association table with the intended goal to identify the associated virtual machines”. 
Patentable weight is only given to a step to search identifications of the virtual function devices in the device association table.
However, no patentable weight is given for the feature to identify the associated virtual machines.  
(Davda discloses that the descriptor hub is to search identifications of the virtual function devices in the device association table [0049] to identify the associated virtual machines evidenced by “a virtual machine identifier” [0046], e.g. “a hierarchical structure that is traversed, or "walked," by the address translation logic 205 to perform an address translation. For example, when the IOMMU 170 intercepts a DMA operation (e.g., a DMA write or a DMA read operation) that is to access a location in memory, such as in the memory 120 of FIG. 1, the address translation logic 205 reads the guest physical memory addresses specified in the DMA operation. The address translation logic 205 then walks the address translation page tables to determine the host physical address that is mapped to the guest physical address. The determined host physical address is then used in the DMA operation to enable the correct memory location to be accessed
Claim(s) 48 is rejected under 35 U.S.C. 103 as being unpatentable over Davda in view of Nair in view of Motika in view of Barde (Pub. No. US2012/0084487; hereinafter Barde).
Regarding claim 48, Davda in view of Nair in view of Motika does not disclose the following: 
wherein the para-virtualization network interface controller (NIC) device backend is to identify memory regions to the virtual function driver to initialize Rx/Tx descriptors on the virtual function devices. Nonetheless, this feature would have been made obvious, as evidenced by Barde.
 ***EXAMINER’S INTERPRETATION: 
“The para-virtualization network interface controller (NIC) device performs a step to identify memory regions to the virtual function driver with the intended goal to initialize Rx/Tx descriptors on the virtual function devices”. 
Patentable weight is only given to a step to identify memory regions to the virtual function driver.
No patentable weight is given to a step to a step to identify memory regions to the virtual function driver.
(Barde discloses that the para-virtualization network interface controller (NIC) device backend [0022-0023, 0029] is to identify memory regions to the virtual function driver [0030, 0033-0034], e.g. “Fast path queue memory mappings are handled within a hypervisor driver” [0030], to initialize Rx/Tx descriptors on the virtual function devices [0044, 0047]) 
The disclosed virtual function driver of Barde can be combined with the descriptor hub of Davda in view of Nair in view of Motika, thereby combining prior art elements of each reference and further providing bi-directional communication between the descriptor hub of Davda in view of Nair in view of Motika and the virtual function driver of Barde.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Davda in view of Nair in view of Motika with the teachings of Barde. 

The predictable result would have been “a modified PV architecture that improves IO scalability and maintains the latency promise of VMDQ” [0030 – Barde].
Claim(s) 50 is rejected under 35 U.S.C. 103 as being unpatentable over Davda in view of Nair in view of Motika in view of Ching et al. (Pub. No. US2016/0299858; hereinafter Ching).
Regarding claim 50, Davda in view of Nair in view of Motika does not disclose the following: 
wherein the para-virtualization network interface accelerator lacks a central processing unit. Nonetheless, this feature would have been made obvious, as evidenced by Ching.
(Ching teaches that the electronic apparatus or FPGA accelerator is coupled top and separate from a central processing unit [0005, 0022, 0028; FIG. 1, Elements 15 and 20], and therefore lacks a central processing unit [0028], e.g. “Software-based processes for managing interrupt requests typically involve an interrupt request being sent from a processing core of the hardware accelerator to the CPU. The interrupt request is acknowledged, and registers of the hardware accelerator corresponding to the interrupt are read by the CPU. The CPU also writes to the registers to clear interrupt requests that have been received. Such processes may involve multiple communications between the CPU and the hardware accelerator” [0005])
The teaching of Ching are applicable to the para-virtualization network interface accelerator of Davda in view of Nair in view of Motika.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Davda in view of Nair in view of Motika with the teachings of Ching. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation. 
Ching] and interrupt-based operations [0028 – Ching].

Conclusion  
The prior arts used for this office action were the most substantial for this rejection. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gilles Kepnang whose telephone number is (571) 270-7417. Business hours for Examiner are Monday – Friday (8:00 AM – 5:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, please contact Lewis Bullock (571) 272-3759. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GILLES R KEPNANG/Examiner, Art Unit 2199                                                                                                                                                                                                        January 19, 2022

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199